Title: To James Madison from Augustus Woodward, 17 March 1808
From: Woodward, Augustus
To: Madison, James



River Raisin, March 17. 1808.

I have doubted whether I ought, or ought not, to transmit the enclosed Bill to the Secretary of State.  I have at length concluded that no improper consequences could possibly result, and that his enlightened mind will appreciate what, if any thing, would be useful, and pass over that that might not be so.
I have always thought that the protection afforded by independent states to real culprits, though unquestionably sanctioned by the existing law of nations, is a relic of ancient prejudices and barbarity.  It is, perhaps, solely to the object of political persecutions that an asylum ought to be afforded.  Crimes which offend against the happiness of the human race, and which would be recognized as such by all the civilized nations of mankind, ought not perhaps, to be ranked with, offences which are considered criminal only as relates to particular governments.
I have conceived that subjects of this nature might either be arranged by national stipulations, or by reciprocal legislative regulations.  Immediately after the commotion excited in this country by the British military officers, aided by the American, attempting to seize and carry off a deserter from The house of a citizen of the metropolis of this Territory, had subsided, I introduced this bill with a view to obviate future interruptions of harmony of the same kind, as well as an existing one, relative to the harbouring of the slaves of the British side of the strait by inhabitants of the American side.
The Bill passed to its third reading, and was then lost.  Mr. Griffin voted against it, because, he said, he thought it was contrary to the Constitution.  The Governor voted in favor of some of the sections, and against others.  The slaves he was willing to restore immediately, the deserters after some time.  I refused to vote in favor of a remedy for any one part of the evil, unless the law was made to embrace all cases of this description at the same time.  Thus the whole was totally lost.
A copy of certain resolutions which accompanied the bill, providing for its transmission to the respective British provinces, and the respective American governments bordering on them, will be transmitted by the ensuing mail.
Should the Bill not be wanted I will be grateful for a return of it.  I would, at that time, and would still prefer, national to local regulations on a subject of this kind, and if this should not suggest any it will at least be a proof to the British Minister that every disposition to preserve harmony that existed which the nature of circumstances would justify.  I have the honor to be, Sir, with the highest respect, your obedient servant,

A B. Woodward

